Mahoney, P. J.
(dissenting). In my view, respondent County Judges did not err in closing the proceedings after the individuals were found to be youthful offenders. CPL 720.15 (2) provides that, when a youth is arraigned, the trial court may, in its discretion, close the arraignment and all further proceedings. This discretionary closure is unavailable "in connection with a pending charge of committing any felony” (CPL 720.15 [3]).* This statute must be read in connection with CPL 720.35 (2), which mandates that "all official records and papers, whether on file with the court, a police agency or the division of criminal justice services, relating to a case involving a youth who has been adjudicated a youthful offender, are confidential and may not be made available to any person or *39public or private agency”. The majority concludes that the "youthful offender adjudication” takes place, not when the trial court grants youthful offender status, but later, when the youthful offender sentence is imposed. Indeed, the majority reasons that, once sentence is imposed on a youthful offender, the statutory prohibition against closure where a felony is charged (CPL 720.15 [3]) is no longer operative since the offender is no longer a felon. While this analysis may be supported by a technical reading of the definitions of youthful offender finding, sentence and adjudication (CPL 720.10 [4], [5], [6]), it does not do justice to the purpose of the closure and sealing provisions of the statute. For example, it is doubtful whether any purpose is served in closing "further proceedings” after the sentence is imposed. What further proceedings are contemplated? Also, there is little reason to seal the records of a sentencing hearing after sentence is imposed in a proceeding open to the public.
Statutes should not be interpreted in a manner which would render them meaningless (see, Grich v Wood & Hyde Leather Co., 74 AD2d 183, 184). In my view, the closure and sealing provisions of the statute make sense only if interpreted so as to have them triggered by the youthful offender finding. Until that point, the proceedings should be presumptively open to the public since the court may deny youthful offender status, resulting in conviction as an adult. During such time, the Legislature has indicated its intent that felony offenders be "subject to the full glare and publicity of adult felony offenders” (Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11A, CPL 720.15, p 226). Once the youthful offender adjudication has been made, the confidentiality features attach (see, ibid.). All of the analysis and reasoning in determining whether the circumstances warrant that the youth be relieved of the criminal conviction is part of the youthful offender finding, not the imposition of the sentence. Accordingly, after youthful offender status is granted by virtue of a youthful offender finding, the trial court may, in its discretion, close further proceedings, including sentencing. Such discretion was not abused in these cases.
Even assuming that the sentencing proceedings involved herein were not required to be closed, the relief granted by the majority is improper. If these proceedings are treated like other criminal proceedings, they are not absolutely open to the public, but are presumptively open to the public (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 715; Matter of *40Westchester Rockland Newspapers v Leggett, 48 NY2d 430, 438). After the appropriate motion is made and a hearing held, the trial court may, if it finds compelling reasons, exercise its discretion and close the hearing (see, Matter of Herald Co. v Weisenberg, 59 NY2d 378, 383; Matter of Westchester Rockland Newspapers v Leggett, supra, p 442). It has consistently been held that, while a CPLR article 78 proceeding in the nature of mandamus to compel can be used to compel performance of a ministerial act, it cannot be used to compel performance of a discretionary act (see, Matter of Hamptons Hosp. & Med. Center v Moore, 52 NY2d 88, 96; Matter of Kupersmith v Public Health Council, 101 AD2d 918, 919, affd 63 NY2d 904). Even where an agency is required by law to act, if such action involves a matter of discretion, mandamus may be available to compel the agency to act, but may not be used to compel the agency to act in a particular manner substantively favorable to the petitioner (supra).
In the instant proceedings, even if the majority is correct in concluding that the discretionary closure provisions of CPL article 720 do not apply to these sentencing hearings, it does not necessarily follow that they were required to be open. Assuming that respondent County Judges were required to have followed the procedures outlined in Leggett (supra), this court should not presume that they would have exercised their discretion by finding no compelling reason for closure and, thus, would have held the proceedings in open court. While this court has the authority to declare that respondent Trial Judges erred in not following the Leggett procedures, and perhaps could order them to follow such procedures and determine whether the sentencing transcripts should be turned over to petitioner, it is without authority to order them to exercise their discretion in a manner favorable to petitioner by ordering them to disclose to petitioner the sentences.
Kane and Harvey, JJ., concur with Mikoll, J.; Mahoney, P. J., and Weiss, J., dissent in an opinion by Mahoney, P. J.
Petitions granted, without costs, to the extent it is declared that respondents Moynihan and Turner erred in failing to follow the procedures set forth in Matter of Westchester Rock-land Newspapers v Leggett (48 NY2d 430, supra), and it is ordered that said respondents disclose the sentence pronounced in the cases over which they presided which are the subject of these proceedings.

 Even where discretionary closure is unavailable, the proceeding is not automatically open, but presumptively open, as are criminal proceedings generally (see, Matter of Westchester Rockland Newspapers v Leggett, 48 NY2d 430, 438). After proper procedures are followed, if a compelling reason is found such proceedings may be closed (supra, at p 442).